Notice of Allowance
1.  A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/25/2022 has been entered.

2.  This application is in condition for allowance except for the presence of claims 19-20 are directed to invention non-elected without traverse.  Accordingly, claims 19-20 have been cancelled.  It is noted that both claims 19 and 20 directly or indirectly depend from canceled claim 1.
REASONS FOR ALLOWANCE

3. The following is an Examiner's Statement of Reasons for Allowance: 

The prior art does not teach or suggest the claimed methods attenuating cachexia , ameliorating the loss of muscle mass and ameliorating the loss of fat mass in a subject with anti-activin A antibody comprising the VL CDRs of SEQ ID NO: 11-13 and VH CDR of SEQ ID NO: 62-63 recited in claims 15-18.

4.  Claims 15-18 are allowable.
 
5.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

6.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Maher Haddad whose telephone number is (571) 272-0845.  The examiner can normally be reached Monday through Friday from 7:30 am to 4:00 pm.  A message may be left on the examiner's voice mail service.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Daniel E. Kolker can be reached on (571) 272-3181. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
March 4, 2022
/MAHER M HADDAD/            Primary Examiner, Art Unit 1644